Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 2014/0173932).
Regarding Claim 1, Bell disclose a shoe upper (Figures 1-5) comprising a woven portion (Para. 29-31), wherein the woven portion comprises: a plurality of warp yarns (Para. 31 & 81-84); a plurality of weft yarns (Para. 31 & 81-84); at least one stitching yarn (Para. 31 & 81-84, “lockout strand”) disposed in a first region of the woven portion (1st region, see annotated Figure 9 below), wherein the stitching yarn is integrally woven into the first region during the weaving process by laterally displacing the stitching yarn substantially along the weft direction and moving the stitching yarn in and out of at least one open reed gap in a reed (Para. 91); a second region of the woven portion (2nd region, see annotated Figure 9 below) comprising the stitching yarn integrally woven into the woven portion, wherein the second region is physically separated from the first region by a portion of the woven region without the stitching yarn (portion, see annotated Figure 9 below); wherein there are no waste yarns formed from the stitching yarn in the woven portion (Inasmuch is understood by waste yarns; Bell’s stitching yarn have no waste yarn since the lockout strand is interwoven into the woven portion to the shoe have a desired degree of elasticity, support and/or comfort; the stitching yarn is used in its entirety).
Regarding Claim 2, Bell discloses the stitching yarn has a tensile modulus greater than the tensile modulus of the warp yarns and/or the weft yarns (Para. 29-36, 78-80, “no stretch”). 
Regarding Claim 4, Bell discloses the stitching yarn is located in a midfoot region of the shoe (Para. 29-33 & 78-91, Figures 1-5, particularly Para. 32).  
Regarding Claim 6, Bell discloses the stitching yarn is located in a sole region of the shoe upper (Para. 29-33 & 78-91, Figures 1-5, “lockout strand extending…toward the sole”).  
Regarding Claim 7, Bell discloses at least one stitching yarn makes an angle of between 30 degrees and 60 degrees with the warp or weft yarns between at least two different interlacing points (Para. 78-91, Figure 10, Para. 86 particularly).  
Regarding Claim 10, Bell discloses at least one stitching yarn comprises carbon fiber (Para. 36 & 78, “carbon fibers”).

    PNG
    media_image1.png
    354
    433
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2014/0173932).
Regarding Claim 5, Bell discloses the stitching yarn is located close to at least one lace eyelet (Para. 29-34, “extending from…lacing mechanism”). Bell does not specifically disclose the stitching yarn is located within 2 cm from at least one lace eyelet.  It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of distance from an eyelet for the stitching yarn in order to achieve an optimal configuration for the purpose of reinforcement, since discovering the optimum or workable ranges of the distance involves only routine skill in the art.

Claims 3, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2014/0173932) in view of Dojan (US 2011/0041359).
Regarding Claim 3, Bell does not specifically disclose the stitching yarn comprises a meltable component. However, Dojan discloses a stitching yarn (42 & 43) comprises a meltable component (Para. 43). It would have been obvious to one of ordinary skill in the art to use a meltable component as taught by Dojan, in order to provide better reinforcement material through bonds.
Regarding Claims 8 & 9, Bell does not disclose at least one stitching yarn and/or one weft yarn and/or one warp yarn is dissolvable in a water solvent. However, Dojan discloses at least one stitching yarn and/or one weft yarn and/or one warp yarn (42 & 43) is dissolvable in a water solvent (Para. 43). It would have been obvious to one of ordinary skill in the art to use a water dissolvable yarn as taught by Dojan, in order to hide any temporary securing yarns on the shoe once it is fully secured together through welding or adhesive.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts Bell’s weaving technique will result in waste yarns due to using traditional weaving techniques.
Examiner respectfully disagrees. The claims are directed to the product of the shoe upper being made as a woven as claimed. The claims are not directed to the specific machine used. Waste yarns currently are not defined in a way to overcome the prior art since it is unclear and broad what is meant by “waste yarns” in view of the product of the shoe upper. As stated above “Inasmuch is understood by waste yarns; Bell’s stitching yarn have no waste yarn since the lockout strand is interwoven into the woven portion to the shoe have a desired degree of elasticity, support and/or comfort; the stitching yarn is used in its entirety”. Applicant should further clarify in view of the structure of the shoe upper what is meant by “no waste yarns”. What is the structure of “no waste yarns”?
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732